EXHIBIT T3A.69 ARTICLES OF AMENDMENT OF UNO OF INNER HARBOR, INC. Uno of Inner Harbor, Inc., a Maryland corporation, (the “Corporation”), having its principal office at The Corporation Trust Incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Charter of the Corporation is hereby amended by striking in its entirety the SECOND ARTICLE and substituting in lieu thereof the following: “UR of Inner Harbor MD, Inc.” SECOND:By informal action taken by the Board of Directors of the Corporation, pursuant to and accordance with Sections 2-408 and 2-605 of the Corporations and Associations Article of the Annotated Code of Maryland, the Board of Directors of the Corporation duly advised and approved the foregoing Amendment. IN WITNESS WHEREOF, Uno of Inner Harbor, Inc. has caused these presents to be signed in its name and on its behalf by its President attested by its Secretary on this 8th day of May, 2002, and its President acknowledges that these Articles of Amendment are the act and deed of Uno of Inner Harbor, Inc. and, under the penalties of perjury, that the matters and facts set forth herein with respect to authorization and approval are true in all material respects to the best of her knowledge, information and belief. WITNESS:Uno of Inner Harbor, Inc. George W.
